       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.1 Page 1 of 8




 1   JON Y. VANDERPOOL, ESQ. (SBN 161611)
     SMITH STEINER VANDERPOOL, APC
 2   401 West A Street, Suite 340
     San Diego, CA 92101
 3   Telephone: (619) 756-7007
     Fax: (619) 501-8194
 4
     Attorneys for Plaintiff
 5   RICHARD VANGIESON
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     RICHARD VANGIESON, an                )    CASE NO. '20CV1033 BEN LL
11
     individual,                          )
12                                        )    COMPLAINT FOR DAMAGES
                    Plaintiff,            )    FOR:
13
                                          )
14      v.                                )    (1)    Discrimination
                                          )    (2)    Retaliatory Termination
15
     MARK ESPER, in his official          )
16   capacity as the SECRETARY OF         )    DEMAND FOR JURY TRIAL
     DEFENSE; the DEFENSE                 )
17
     CONTRACT AUDIT AGENCY;               )
18   and DOES 1 through 10, inclusive,    )
                                          )
19
                    Defendants.           )
20                                        )
21
                                 PARTIES & CLAIMS OVERVIEW
22
             1.   Plaintiff RICHARD VANGIESON (“VanGieson”) resides in San Diego
23
     County and is a decorated United States Navy veteran with some 22 years of service,
24
     including: a Division Leader on the USS Jarrett, a sonar Instructor at Point Loma, and
25
     sonar technician at the Undersea Warfighting Development Center. VanGieson was
26
     hired by the Department of Defense Contract Audit Agency (DCAA) in April 2012, and
27
     thereafter dutifully and competently performed full-time services for that agency,
28
     receiving “fully successful” performance evaluations for six successive years. In the fall
           Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.2 Page 2 of 8




 1   of 2017, he was hospitalized for a diagnosed medical condition. Upon returning to work
 2   in the spring of 2018, he was assigned a new supervisor to whom he disclosed his
 3   condition along with his aim to minimize circumstances that exacerbated it. Over the
 4   succeeding year, VanGieson was subjected to repeated disparate, discriminatory, and
 5   pretextual treatment by his supervisors and suffered various adverse actions substantially
 6   motivated by his protected classification. Closely following his communicating good
 7   faith protests both to the DCAA’s EEO representative and his DCAA Regional Audit
 8   Manager of the discrimination and adverse actions, he was subjected to additional
 9   adverse actions, culminating in termination for pretextual reasons.
10            2.    Defendant MARK ESPER, the United States Secretary of Defense, is named
11   in his capacity as the highest-ranking official overseeing the DEFENSE CONTRACT
12   AUDIT AGENCY, an “employer” as defined by 42 USC § 2000e(b).
13                                              VENUE
14            3.    Because the acts giving rise to VanGieson’s claims arose in San Diego
15   County, this judicial District is the proper venue under 28 U.S.C. § 1391(b)(1)-(3).
16                                         JURISDICTION
17            4.     VanGieson’s claims arise from Defendants’ violations of Federal civil
18   rights laws, including 29 U.S.C. § 791 et seq., prohibiting disability discrimination and
19   42 U.S.C. § 2000e-3, prohibiting retaliation for protesting discrimination.
20            5.    Prior to filing this action, VanGieson timely initiated, cooperated with the
21   investigations of, and exhausted his administrative remedies, filing a DCAA internal
22   complaint alleging discrimination, harassment and retaliation.                After filing a
23   supplemental complaint on or about June 26, 2019, the DCAA separated it into two
24   complaints, DCAA-CASE-W19-005 and DCAA-CASE-W19-010. Both processed to
25   final decisions consistent with 29 C.F.R. §1614.302(d)(2).
26            6.    This Court has original jurisdiction to hear and adjudicate this case under 29
27   C.F.R. § 1614.310(g) and/or 28 U.S.C. § 1331.
28   ///

                                                   -2-
       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.3 Page 3 of 8




 1                                     FACTS AND EVENTS
 2         7.     Following his honorable discharge from full-time U.S. Navy service in or
 3   about 2008, VanGieson obtained professional tax, accounting, and auditing experience in
 4   various private sector positions in San Diego.
 5         8.     Plaintiff eventually applied to and was hired by the DCAA into a GS-12
 6   position in April 2012, where he was responsible for: auditing defense contractor’s
 7   accounting systems for FAR regulatory compliance, government cost accounting system
 8   design, and implementation; performing audits in accordance with Generally Accepted
 9   Government Auditing Standards (GAGAS); providing financial and accounting advisory
10   services for the Department of Defense in connection with negotiation, administration,
11   and settlement of contracts and subcontracts; reconciling financial records and
12   performing financial analysis of contractor year end records to verify accuracy; and
13   issuing audit reports to DCMA procurement officers to assist in the procurement process.
14         9.     From inception of his DCAA employment through August 2017, VanGieson
15   effectively and competently performed his various responsibilities. His direct supervisors
16   commended him through “fully successful” performance evaluations over six successive
17   years, and never placed on a performance improvement plan.
18         10.    From September 2017 through March 2018, plaintiff was hospitalized for a
19   medical condition.
20         11.    Upon returning to his DCAA employment in April 2018, VanGieson was
21   assigned a new supervisor, Lisa Gift, with whom he conferred to summarize his medical
22   condition and treatment for it, so as to avoid or mitigate circumstances that could
23   exacerbate his condition. Despite this information, the DCAA did not request, invite nor
24   commence an interactive process to confer about reasonable accommodations.
25         12.    In September 2018, Plaintiff received written criticisms alleging deficiencies
26   for minor administrative issues. The trivial nature of the allegations departed from
27   DCAA protocols and historical precedents, suggesting his supervisor was subjecting
28   Plaintiff to disparate, pretextual treatment.

                                                     -3-
       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.4 Page 4 of 8




 1         13.    In October 2018, during a weekly progress meeting, after having been given
 2   contradictory guidance from his supervisor about involving her too often in his
 3   assignments and not enough, Plaintiff reminded his supervisor of his medical condition,
 4   that some of her interactions were exacerbating his condition, and he pledged to endeavor
 5   to comply with her stated expectations.
 6         14.    On December 17, 2018, VanGieson was given a Performance Improvement
 7   Plan, identifying areas of concern and the need to improve in certain areas.
 8         15.    In late-February 2019, Plaintiff completed the only major assignment he had
 9   been given ahead of schedule, in advance of a pre-scheduled leave to get married.
10         16.    Upon returning in March 2019 from a short-honeymoon, beyond a weekly
11   meeting recapping his assignments, Plaintiff’s supervisor did not comment upon
12   Plaintiff’s performance on the assignment he completed before departing, nor did she
13   comment about his progress on the December 2018 Performance Improvement Plan.
14         17.    On April 2, 2019, VanGieson is called into his supervisor’s office to close
15   out the Performance Improvement Plan and simultaneously sign his annual performance
16   appraisal. Ahead of that meeting, his supervisor requested VanGieson’s input by close of
17   business April 1, which he complied with timely.
18         18.    None of Plaintiff’s input was referenced in his performance appraisal, and
19   his supervisors closed out the Performance Improvement plan in just three months
20   without discussing the one major assignment he completed ahead of schedule. His
21   supervisor concluded his performance had not improved over the course of three months,
22   denied him a grade pay increase, and said she was recommending him for termination
23   despite the fact she had neither afforded nor directed him to attend any training, and
24   failed to initiate an interactive process to determine whether the purported deficiencies
25   were a result of his disability and could be remedied through reasonable
26   accommodations.
27

28

                                                 -4-
       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.5 Page 5 of 8




 1         19.       On April 17, 2019, VanGieson called DCAA’s EEO representative Rachel
 2   Taylor, protesting his supervisor’s discriminating against him based upon the medical
 3   condition he had disclosed to her. No investigation was initiated.
 4         20.       On April 23, 2019, VanGieson is called to a meeting with his supervisor and
 5   DCAA Branch Manager Donica Ryder.                   The Branch Manager told Plaintiff she
 6   concurred with his supervisor’s assessment and supported removal from service. That
 7   night, Plaintiff’s supervisor texted Plaintiff directing him not to return to the office.
 8         21.       On May 2, 2019, VanGieson met with DCAA’s Regional Audit Manager
 9   Patricia Lee, detailing his medical condition, prior hospitalization, his disclosing his
10   condition to his supervisor, his performance being criticized for trivial reasons
11   inconsistent with DCAA practices which had exacerbated his condition, and the events
12   that followed. The Audit Manager indicated these circumstances would be considered.
13         22.       Following this report, DCAA did not commence an investigation as to
14   Plaintiff’s reports of discrimination, adverse actions and their nexus.
15         23.       On May 31, 2019, VanGieson was directed to meet with Branch Manager
16   Ryder and Regional Audit Manager Lee. Without explanation, DCAA’s audit manager
17   concurred with the decision to terminate his service.
18                                       First Cause of Action
19                              Discrimination [29 U.S.C. § 791 et seq]
20         24.       Plaintiff incorporates paragraphs 1 through 23 by reference, as if fully set
21   forth herein.
22         25.       Section 501 of the Rehabilitation Act of 1973 (“Rehabilitation Act”), as
23   amended, 29 U.S.C. § 791 et seq., prohibits employment discrimination against otherwise
24   qualified federal employees on the basis of a disability. The standards for determining a
25   violation of the Rehabilitation Act, as amended in 1992, are the same as those for a
26   violation of the Americans with Disabilities Act (ADA). 42 U.S.C. § 794(d) and 42
27   U.S.C. § 12101, et seq.
28

                                                   -5-
       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.6 Page 6 of 8




 1         26.    At all times relevant, Plaintiff was diagnosed with, treated and hospitalized
 2   for a medical condition and/or disability and thereby within a protected classification that
 3   was disclosed to his employer in or before April 2018.
 4         27.    At all times relevant, Plaintiff was capable of and fulfilled the essential
 5   functions of his job satisfactorily or better, and contrary to the agency’s own policies and
 6   procedures, his employer did not initiate an interactive process to discuss any reasonably
 7   appropriate workplace accommodations.
 8         28.    After disclosing his medical condition to his supervisor, Plaintiff was
 9   subjected to materially adverse actions motivated by his protected classification,
10   evidenced in part by disparate treatment undertaken in a pretextual manner to conceal
11   discriminatory motivations.
12         29.    Defendants’ discriminatory conduct caused VanGieson to suffer, and he
13   continues to suffer, past and future economic losses, lost earning capacity, job relocation,
14   impaired future employment and advancement opportunities. Plaintiff has also suffered
15   non-pecuniary harms, including harm to his professional reputation (he must disclose his
16   separation for alleged performance reasons to prospective employers), emotional pain,
17   suffering, inconvenience, mental anguish, and loss of enjoyment of life.
18                                    Second Cause of Action
19                               Retaliation [42 U.S.C. § 2000e-3]
20         30.    Plaintiff incorporates herein by reference paragraphs 1 through 29, as if fully
21   set forth herein.
22         31.    Title VII of the Civil Rights Act of 1964; the Age Discrimination in
23   Employment Act; the Americans with Disabilities Act; and the Equal Pay Act, prohibit
24   reprisal or retaliation by an agency because an individual has engaged in protected
25   activity. Section 704(a) of Title VII makes it an unlawful employment practice to
26   discriminate against an individual because s/he has “opposed any practice made an
27   unlawful employment practice [as described in Section 703], or because s/he has made a
28   charge, testified, assisted or participated in any manner in an investigation, proceeding, or

                                                  -6-
       Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.7 Page 7 of 8




 1   hearing....” 42 U.S.C § 2000e-3(a). See also 29 C.F.R. §1614.101(b)(prohibiting
 2   “retaliation for opposing any practice made unlawful by Title VII...or for participating in
 3   any stage of administrative... proceedings”).
 4         32.    Plaintiff promptly protested in good faith to multiple DCAA managers and
 5   EEO representatives discriminatory treatment and imposed adverse actions. Despite
 6   receiving such protests, DCAA officials did not initiate an investigation of Plaintiff’s
 7   protests and/or take reasonable remedial actions to halt the alleged discrimination or
 8   prevent reprisals against Plaintiff for making such protests.
 9         33.    Shortly after Plaintiff communicated good faith protests, he was subjected to
10   further adverse action, culminating in termination.
11         34.    The timing, persons involved, and other circumstances evidence that
12   Defendants’ terminating Plaintiff was motivated by his having made good faith protests
13   of discriminatory and disparate treatment.
14         35.    Defendants’ retaliatory conduct caused VanGieson to suffer, and he
15   continues to suffer, past and future economic losses, lost earning capacity, job relocation,
16   impaired future employment and advancement opportunities. Plaintiff has also suffered
17   non-pecuniary harms, including harm to his professional reputation (he must disclose his
18   separation for alleged performance reasons to prospective employers), emotional pain,
19   suffering, inconvenience, mental anguish, and loss of enjoyment of life.
20                                     PRAYER FOR RELIEF
21         WHEREFORE, Plaintiff requests a jury trial and entry of judgment against
22   Defendants as follows:
23         1.     For past and future lost earnings, according to proof;
24         2.     For damages to plaintiff’s professional reputation;
25         3.     For compensatory damages, including emotional pain and suffering, mental
26   anguish, and loss of enjoyment;
27         4.     For injunctive and declaratory relief;
28         5.     For attorney fees and costs;

                                                  -7-
      Case 3:20-cv-01033-LAB-LL Document 1 Filed 06/05/20 PageID.8 Page 8 of 8




 1        6.    For prejudgment interest on all amounts claimed; and
 2        7.    For any other and further relief that the Court considers proper.
 3

 4   Dated: June 5, 2020                  SMITH STEINER VANDERPOOL, APC
 5

 6                                        By:    /s Jon Vanderpool
 7                                               Jon Y. Vanderpool
 8
                                                 Email: jvanderpool@ssvwlaw.com
                                                 Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -8-
